Citation Nr: 1010795	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  04-24 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability of the 
spine.  

2.  Entitlement to service connection for disability of the 
right knee.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In the June 2004 decision the RO 
denied service connection for disability of the spine.  In 
the February 2008 decision the RO denied service connection 
for PTSD, a right knee disability, and a TDIU.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD) and for a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office.

FINDINGS OF FACT

1.  The Veteran does not have a disability of the spine or 
right knee that had onset during his active service or is 
etiologically related to his active service and arthritis of 
the spine and the right knee did not manifest within one year 
of his separation from active service.  

2.  The Veteran does not have PTSD.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for disabilities of 
the spine and right knee have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009)

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural matters

In July 2007 the Board issued a decision in which it denied 
the Veteran's appeal with regard to his service connection 
claims for spine disabilities.  The Veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Veterans Court).  In February 2009 the Veterans Court 
granted a joint motion for partial remand of the Veteran and 
the Secretary of Veterans' Affairs (the Parties), vacated the 
July 2007 Board decision with regard to the issue of service 
connection for disability of the spine, and remanded that 
matter to the Board for compliance with the instructions in 
the joint motion.  

In the joint motion, the Parties agreed that the Board must 
also determine where there was an unadjudicated claim for 
entitlement to service connection for a mental disorder.  
Since the Board's decision, in October 2007 the Veteran 
explicitly stated that he was seeking service connection for 
his mental condition which he stated was the result of PTSD 
caused by his service in Vietnam.  The RO denied this claim 
and the Veteran appealed to the Board.  Thus, the Board 
determines that there is no unadjudicated claim for a mental 
disorder.  

At different times in the course of the Veteran's appeal he 
has requested a hearing before a member of the Board and 
before a Decision Review Officer (DRO).  In a letter dated in 
April 2009 the Veteran's representative stated that the 
Veteran was withdrawing his request for a hearing as to his 
claim for service connection for PTSD.  In a statement dated 
in October 2009, the Veteran's representative stated that the 
Veteran was waiving his right to a hearing on his pending 
claims and requested that the matter be expeditiously 
forwarded to the Board.  Hence, all hearing requests have 
been withdrawn and the Board may proceed to adjudicate all 
claims on appeal.  

The Veteran has requested service connection for PTSD.  As 
the courts have reasoned in series of recent decisions, as a 
lay person the Veteran is not competent to differentiate 
between diagnoses such as PTSD and depressive disorder or 
some other psychiatric illness.  See Epiritu v. Derwinski, 2 
Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed.Cir.2007).  Thus, his appeal concerns compensation for 
disability flowing from psychiatric symptoms and is not so 
narrowly construed as being limited to PTSD.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  To avoid additional 
litigation on this issue, the Board finds that it has 
jurisdiction under Clemons for both issues.  Based on the 
evidence the Board will decide the appeal as to service 
connection for the PTSD and to remand the matter of service 
connection for an acquired psychiatric disability other than 
PTSD.  Id.  

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  "To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, psychoses, and 
cardiovascular disease, may be presumed to have been incurred 
in or aggravated by service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

38 U.S.C.A. § 1154(b) provides that in cases where the 
veteran has engaged in combat with the enemy, VA will accept 
as sufficient proof of service connection for any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with 
the circumstances, condition, or hardships of such service, 
notwithstanding the absence of an official record of such 
incurrence or aggravation in such service. Reasonable doubt 
is to be resolved in favor of the veteran. Id. Service 
connection may be rebutted by clear and convincing evidence 
to the contrary. Id.

38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disability etiologically to 
the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him or her by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996). A veteran must still generally establish 
his claim by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events.

Associated with the claims file are service personnel records 
which include a notation that the Veteran had a combat 
service code of "5," indicating participation in at least 
four combat actions.  His combat history shows participation 
in defense against Communist aggression at Quang Tri, Combat 
Base from November to December 1969 and participation in 
defense against Communist aggression at Da Nang from December 
1969 to January 1970.  Giving the benefit of the doubt to the 
Veteran the Board finds that the Veteran engaged in combat 
with the enemy.  

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

The evidence required to establish the occurrence of an in-
service stressor depends upon whether the veteran engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

Of record are service treatment and personnel records, Social 
Security Administration (SSA) disability records, statements 
from the Veteran, , statements from laypersons who are 
relatives of the Veteran, statements of persons who report 
that they served in Vietnam at the same time and in areas 
that the Veteran service, VA examination reports, VA 
treatment records, a psychiatric evaluation report and 
supplementary report from a private psychiatrist, and a 
report of private report of orthopedic disability associated 
with the SSA records.  

In evaluating the evidence of record the Board has both the 
duty and authority to consider the credibility of the 
evidence.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

This record includes statement of the Veteran, his sisters, 
and his brother-in-law.  None of these individuals are shown 
to have the knowledge or training that would qualify them 
experts in the areas of medicine or psychology.  To the 
extent that opinions offered by these individuals require 
such expertise (such as whether or not the Veteran has PTSD), 
their opinions are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge").evidence of the etiology of a medical condition.  

This is not to say that as laypersons these individuals are 
never competent to offer lay opinion evidence as to relevant 
facts, including diagnoses and etiology of medical or 
psychological disabilities.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).; see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Whether such 
opinions are competent evidence depends on whether the 
relevant fact is one that lends itself to lay opinion 
evidence.  Several cases provide guidance to the Board in 
making this determination.

The Federal Circuit has held as follows:

Lay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is 
competent to identify the medical 
condition, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at 
the time supports a later diagnosis by a 
medical professional.

Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example stating 
that a layperson would be competent to identify a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical question such as a form 
of cancer.  Id. at footnote 4.  This indicates to the Board 
that the complexity of the question at issue is a factor to 
be considered when determining if a layperson's opinion is 
competent evidence.

For example, the Veterans Court has held that varicose veins 
that have become visibly tortuous or dilated are observable 
by lay people and because varicose veins may be diagnosed by 
these unique and readily identifiable features, the 
determination that the layperson has varicose veins is not 
one restricted to medical experts.  Barr v. Nicholson, 21 
Vet. App. 303, 309 (2007).  This case echoed the Veterans 
Court's explanation as to the foundation necessary to support 
lay testimony in Layno v. Brown, 6 Vet. App. 465 (1994).  In 
Layno, the Court explained that "lay testimony is competent 
only so long as it remains centered upon matters within the 
knowledge and personal observations of the witness."  Id. at 
470.

Common to these cases is that a layperson is competent to 
provide evidence that is based upon that person's 
observations and personal knowledge.  It requires no 
specialized knowledge to observe a broken bone or tortuous 
and dilated veins, to describe personally observed symptoms, 
or to hear and repeat the words of a medical professional 
relating a diagnosis.  

This duty to evaluate the probative weight and credibility of 
evidence includes medical opinion evidence.  For example, in 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Veterans Court provided as follows:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994). 

More recently the Veterans Court provided additional guidance 
as to the weighing of medical opinion evidence in the case of 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that 
case, the Veterans Court found that guiding factors in 
evaluating the probity of a medical opinion are whether the 
opinion was based on sufficient facts or data, whether the 
opinion was the product of reliable principles and methods, 
and whether the medical professional applied the principles 
and methods reliably to the facts of the case.  Id. at 302.  
The Veterans Court also stated that most of the probative 
value of a medical opinion lies in its reasoning.  Id. at 
304.  

In a writing received in August 2003 the Veteran reported 
that he was assigned to a Fire Base known as "Project 972" 
in October 1969 and the personnel at the base were ordered to 
separate land mines form detonator caps and repack in crates 
separately so the mines could not explode.  He reported that 
a pallet of detonator caps exploded and he received injuries 
to his back consisting of bruised and cracked ribs and 
backbone.  He reported that he was treated by bandages and 
taping of his ribs and placed on light duty for three to four 
weeks.  The Veteran reported that he did not have problems 
with his back until this incident.  He went on to report that 
in the 1970's and 1980's he sought treatment from 
chiropractors and used inversion boots to hang upside down in 
order to relieve pain.  The Veteran expressed his belief that 
he has pinched nerves, bone spurs, and degenerative discs in 
his spine.  He also reported that if he does anything 
physical he gets severe pain in his back and numbness of his 
left arm and upper right leg.  

For this purposes of this decision alone, the Board accepts 
the Veteran's account of the occurrence of an inservice 
injury involving lacerations, however, his opinion that he 
currently has pinched nerves, bone spurs, and degenerative 
disc disease and his opinion that his current symptoms are 
etiologically linked to his service, including that injury, 
are not competent evidence.  As explained below, medical 
experts have offered diagnoses and explained that the 
Veteran's current spine disabilities are the result of other 
factors.  The Board finds that differentiating nerve damage, 
bone spurs, and degenerative disc disease from other 
conditions is too complex an issue and not one easily 
observable by a layperson to be subject to lay opinion 
evidence.  Likewise, although the Veteran can report how long 
he has had symptoms, whether current symptoms, such as 
numbness and pain are attributable to his inservice injury is 
too complex a question for a layperson.  

In a writing received in March 2004, the Veteran both 
disagreed with the RO's denial of service connection for 
disability of the spine and stated that he had pain in his 
right knee.  He did not specify why he thought that his 
current right knee pain was related to his active service or 
when the pain had onset.  Nor has he since provided such 
explanation.  

In a writing received in October 2007, the Veteran reported 
that he was wounded in combat receiving an injury of his 
right lower leg from a gun shot wound.  He also reported that 
he injured his back when "a claymore mine explosion threw me 
backwards."  Additionally, he reported that his service 
included several fights with the enemy, that he saw several 
people killed although he does not remember their names, that 
he would go on patrol at night and return in the morning, and 
that one night he saw an enemy step on a mine.  The context 
of this writing was in the Veteran's assertion that he was 
disabled as a result of PTSD.  

Of record are medical opinions from two mental health 
professionals who have diagnosed different mental disorders.  
Given the disagreement between experts, the Board finds that 
from what mental disease the Veteran suffers, as well as the 
cause of that disease, are questions answerable only by 
medical experts.  

In short, lay opinion evidence is not competent evidence as 
to the proper diagnosis for his symptoms or the etiology of 
any diagnosed mental disease.  

Also associated with the claims file are several lay 
statements, including from three of the Veteran's relatives.  
Two from "N.R." who identifies herself as the Veteran's 
sister, one from "G.R." who identifies himself as the 
Veteran's brother-in-law, and one from "M.W." who also 
identifies herself as the Veteran's sister.  

In an April 2004 letter, G.R. reported that the Veteran had 
difficulty with his left arm and shoulder which caused him 
problems picking up a box and that he observed the Vetera 
having difficulty stooping.  He also reported that the 
Veteran appeared to be suffering from mental problems and 
that when a movie or conversation about Vietnam occurs in the 
Veteran's presence the Veteran gets quiet and withdrawn.  

G.R.'s observations go to the Veteran's currently displayed 
symptoms but are not evidence that those symptoms are related 
to the Veteran's active service.  As to his report of the 
Veteran's mood when the subject of Vietnam arises, this 
observation comes many years after the Veteran's service and 
is of only slight probative value as to any psychiatric 
disability arising from that service.  Although the 
observations appear relevant, they are observations decades 
after the Veteran's service and G.R.'s observations, that the 
Veteran becomes quiet and withdrawn, are subjective by their 
very nature.  These factors render G.R.'s observations of 
little probative value with regard to the Veteran's mental 
state and any connection between his mental state and 
service.  

In a letter received in October 2003 the N.R. reported that 
the Veteran did not have disabilities prior to entrance into 
service.  She also reported that although the Veteran had 
never been one to complain, "we all knew he was having 
horrific back pain from the injury he sustained during his 
tour in Vietnam when he started going to the chiropractor and 
using inversion boots to try to ease his suffering."  She 
reported that the Veteran's back pain caused him severe 
limitations.  She also stated as follows:  "He hasn't told 
me but I believe the fingers on his left hand are constantly 
numb and he is having trouble with his leg."  

In that October 2003 letter, N.R. described the Veteran as 
"happy go lucky" prior to his active service but changed 
upon his return.  She reported that he then drank heavily, 
got into fights, had three failed marriages, and just 
recently told her that he has flashbacks.  

In a letter dated in September 2009, "N.R." reported that 
when the Veteran left home for college he was normal, that 
she did not see him much when he was in college, and that he 
was very different when he returned from service in Vietnam.  
She reported that after service he refused to talk about 
Vietnam, his drinking was out of control, he was violent, 
mean, and it was impossible to get close to him.  She 
reported that she was present when the Veteran showed her 
sister, M.W., gruesome combat photographs from Vietnam.  N.R. 
stated that "[i]t was clear to me that something very bad 
had happened to [the Veteran] over there and he was still 
suffering from it."  

N.R. reported that she did not live in the same area as the 
Veteran until he came to live with her in 2002.  She reported 
that after he came to live with her he continued to drink, 
engage in violence, could not hold a job, went through 
marriages, and that recently he became more passive.  

These reports by N.R. are a combination of what the Veteran 
has told her, what she has observed, and her own speculation 
as to the Veteran's physical and mental disorders.  A portion 
of her statements, such as her statement that she is sure 
that his difficulties in life are related to his pain and 
psychological state and her opinion about his left hand, are 
wholly her own opinion.  This is particularly clear from 
N.R.'s statement that even though the Veteran had not told 
her about his fingers or hand she was sure that his fingers 
and hand were numb.  This is also clear from her statement 
that it was clear to her the Veteran's mental state was due 
to his service.  Those portions of her statements are of 
little probative value because they are grounded in nothing 
more than speculation.  

As to her comments that amount to pure observations, such as 
the Veteran's drinking and violence, these are perhaps of 
more probative value but still are only observations.  While 
she attributes all of her observed changes to his military 
service by her own account she and the Veteran were not in 
close proximity for many years so her attribution to service 
of the Veteran's behavior is more speculation than anything 
more concrete.  For example, she reports the Veteran's 
increased drinking after service, or with the passage of 
time, as the case may be, but is unable to differentiate 
between the effects of his service and his alcohol 
consumption on his behavior.  Her observations are given some 
weight, but even with the other evidence of record favorable 
to the Veteran's claims do not tip the scale to a grant of 
service connection for any disability on appeal.  The Board 
considers her reports of seeing combat photographs in its 
discussion of M.W.'s statement.  

In a September 2009 letter, M.W. reported that prior to 
service the Veteran was "normal" and did not drink.  M.W. 
described the Veteran after service as withdrawn, isolated, 
socially inappropriate, violent, in a bad relationship with 
his spouse, and ignored his son.  M.W. reported that the 
Veteran showed her photographs of the Veteran squatting down 
and grinning while holding the severed upper torso of an 
enemy soldier as well as other photographs of mutilated 
Vietnamese.  She reported that the Veteran continued to be 
violent and then became depressed.  As to more current 
behavior, M.W. described the Veteran as less aggressive, more 
depressed, isolated, and no longer talks about Vietnam.  

These statements are not evidence that the Veteran suffered 
any physical disabilities in Vietnam.  While the Board has 
considered the statements of the Veteran and his siblings 
regarding treatment by a chiropractor for back problems, the 
Board has also taken into account that there is a gap of many 
decades between when the Veteran was separated from active 
service and the earliest documentation of any back problems.  
On balance, the Board finds this long gap is more probative 
of any continuity of symptomatology.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (a long delay in 
reporting symptoms of an illness is evidence against the 
credibility of continuity of symptomatology).  

The Board acknowledges the Veteran's siblings reports of 
gruesome photographs of mutilated persons and the Veteran's 
presence in the photographs and the extent to which such 
reports could be probative of experiences in service which 
may lead to psychiatric disorders.  However, based on a 
review of all evidence, the Board finds that the most 
probative evidence in this case is against a finding that the 
Veteran has PTSD.  This expert evidence is more probative of 
whether the Veteran has a specific diagnosed mental disease, 
PTSD, than the reports of gruesome photographs and the 
inferences of the Veteran's siblings that he has PTSD.  

Furthermore, as stated above, whether the Veteran suffers 
from PTSD is not a question subject to lay opinion evidence.  
In this decision, the Board decides only the issue of whether 
service connection is warranted for PTSD.  His siblings' 
reports are not probative of whether he has that particular 
mental disease.  

Service treatment records include June 1969 reports of 
medical history and examination, created at entrance into 
active service.  In the history report the Veteran indicated 
that he had been treated by a physician for a back injury but 
provided no details.  In his March 2004 Notice of 
Disagreement, the Veteran explained that his treatment was 
for a muscle injury, which healed, and that he later played 
competitive level sports.  His statement, along with the fact 
that he was found on entrance examination to have a normal 
clinical evaluation of his spine leads, the Board to the 
conclusion at this time that the reference to his back in 
June 1969 report of medical history is not relevant to any of 
his claims on appeal.  

Service treatment records contain no reports of any injuries, 
symptoms, or treatment.  An October 1970 report of medical 
examination includes normal neurologic and psychiatric 
clinical evaluations as well as normal clinical evaluations 
of his lower extremities, and spine and other musculo-
skeletal system.  The only abnormal finding is a circumcision 
scar and a one half inch scar of the right forearm.  

Service records thus do not provide any evidence favorable to 
the Veteran's claims.  The normal clinical evaluation of his 
lower extremities and spine and the normal clinical 
neurologic and psychiatric evaluations are evidence against 
his claims for service connection for a right knee 
disability, disabilities of the spine, and, to a certain 
extent, PTSD.  

In making this determination the Board does not deprive the 
Veteran of operation of 38 U.S.C.A. § 1154(b).  Rather, the 
separation examination report provides evidence that, despite 
the inservice injuries, by the time of his separation from 
service he had no muscle, skeletal, or neurological 
disability of his right lower extremity or his spine and no 
psychiatric symptoms.  

Simply stated, following any combat in service, the Veteran 
did not have any chronic disability following any injury he 
may have had within the combat. 

The Board assigns considerable probative weight to these 
service treatment records.  These records were created 
contemporaneous to the Veteran's service and are thus more 
probative than reports he and others have made for the first 
time many years after his separation from active service.  
See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  As compared to these contemporaneous 
records, the first evidence of any disability, whether 
physical or psychiatric, comes decades after separation from 
service and were all made in the context of obtaining 
government disability benefits or clearly referencing to 
post-service disabilities that provide highly probative 
evidence against these claims.  This long time delay and the 
context in which the later reports arose, given the vastly 
different picture shown - tends to impact negatively on any 
finding that the Veteran's current physical and psychiatric 
disabilities have exhibited symptomatology continuously since 
service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).  

On a factual basis, the Board finds that this record provides 
highly probative evidence against these claims. 

Service personnel records show that the Veteran embarked on 
board an aircraft in Okinawa on November 7, 1969 and arrived 
in DaNang, Vietnam that day.  He left Vietnam on October 14, 
1970.  He was assigned to FLSG-B, 1st service bn from 
November 11, 1969 to September 8, 1970 and to the Supply Co., 
Supply Bn, 1st FSR/FLC from September 9, 1979 until October 
14, 1970.  

Also associated with the claims file is a command chronology 
of Headquarters Force Logistic Support Group Bravo (FLSG-B) 
1st Service Batallion with dates in December 1969 and January 
1970.  This chronology lists that on December 15, 1969 "3 
Marines were injured due to M-14 mine detonators exploding in 
the Project 972 Lot, Dong Ha Combat Base, RVN."  The 
Veteran's name is not listed anywhere in this chronology."  

Even though the Veteran's name is not listed in official 
records as being involved in the mine explosion, the Board 
accepts that he did receive lacerations due to that 
explosion.  

In March 2009, the Veteran's representative submitted a 
statement of an individual, "E.W.," who identified himself 
as having enlisted in the U.S. Marine Corp in 1955 and later 
commissioned and retired at the rank of captain in 1975.  He 
reported that he was in command of a trucking company in the 
Dong Ha area of Vietnam from July 1969 to July 1970.  

E.W. reported that he was assigned to an investigation of an 
enemy attack which occurred on Lot 972 where detonators and 
mines were stored.  E.W. reported that an enemy sapper's 
attack resulted in an explosion.  

E.W. reported that he investigated a mine detonator explosion 
which resulted in injury to several Marines.  He also 
reported as follows:  

The best summary that I can give of the 
presence of the Marines who were involve 
in Project 972 at Dong Ha in late 1969 is 
that these Marines were involved in a 
front line supply operation where there 
was constant danger of attack and ambush 
by the enemy.  During this time, there 
were continuing attacks by rocket, 
mortar, ambush by the enemy.  In late 
1969, the 20 marines at Lot 972 were 
acting not only as warehousemen but also 
as Marine rifleman to protect the 
facilities of this secret operation 
against enemy attacks.  

E.W. stated that he did not know the Veteran or the Veteran's 
attorney and that if he met the Veteran during service he did 
not remember doing so.  He stated that he found out about the 
Veteran's claim from an Internet discussion group to which he 
belongs.  

Also submitted by the Veteran's representative is a statement 
dated in March 2009 from "D.G." who reported also reported 
that he did not know the Veteran or the Veteran's attorney 
but had read a posting on an Internet discussion group of 
which he was a member.  He reported that he had been 
stationed at Dong Ha in 1969.  He also reported that he 
remembered that an explosion involving stored mine detonators 
occurred with one of the units of FLSG-B in Dong Ha.  
Additionally, D.G. stated as follows:  

Dong Ha was a scary place the whole time 
I was there.  There were rocket attacks 
on a regular basis.  We got to the point 
where we could hear them coming before 
they hit!  The marines would try to race 
outside to the bunkers before they hit.  

In Dong Ha we would see death and 
mutilation of bodies.  One time I came 
across a Vietnamese who had been skinned 
alive with pliers in outskirts of Dong 
Ha.  I had to confront the people who 
were doing this with my weapon.  

Both E.W. and D.G. refer to incidents at Dong Ha but both 
also report that they did not know the Veteran.  To the 
extent that these individuals report a mine explosion, their 
statements add nothing to the information found in the 
command chronology.  To the extent that they offer evidence 
of combat, the Veteran's personnel file already establishes 
that the Veteran is a 'combat Veteran.'  In short, the 
statements of E.W. and D.G. are merely cumulative evidence as 
to any fact of consequence.  Their statements are not 
probative that the Veteran has PTSD or that the Veteran has 
disabilities of the spine or right knee related to his active 
service.  

Social Security Administration (SSA) disability records 
include an August 2005 decision explaining that the Veteran 
had filed an application alleging disability since June 2002 
and later amended the date of disability onset to January 
2004.  The findings included that the Veteran's impairments 
considered severe under SSA law were degenerative disc 
disease of the lumbar and cervical spine and degenerative 
joint disease.  

In SSA documents completed by the Veteran, he reported that 
he had also had 5 broken ribs in his back and that he broke 
two ribs and his back on the job at Kahns where he worked in 
shipping and receiving from 1999 to 2001.  He reported that 
his injuries first bothered him in October 1969.  Of note is 
that later reports show that the Veteran had two healed rib 
fractures.  

Overall, the Board finds that the SSA records provide highly 
probative evidence against the Veteran's claim, indicating 
severe post-service back injuries.

Of record is an October 2003 medical report documenting that 
"H.C.", M.D. examined the Veteran and diagnosed cervical 
pain, questions of left radiculopathy raised, thoracic pain, 
and low back pain.  Dr. H.C. included a history of present 
illness provided by the Veteran.  He also reported that there 
were no records to review.  

As to neck pain, Dr. H.C. noted that the Veteran reported 
that he has had neck pain since 2003 (many years after 
service, yet another situation in which the Veteran's own 
statements provide evidence against this claim) and that this 
pain followed his lifting two buckets out of a truck.  He 
reported that has had pain since then and that "[h]e 
occasionally gets shooting pain into the left shoulder, and 
if he uses his arm, he gets tingling and numbness in the 
thumb, index and little finger."  He also reported that this 
numbness is present even without the left shoulder pain.  

This portion of Dr. H.C.'s report is unfavorable to the 
Veteran's claim for a disability of his spine because it 
tends to show that symptoms arise from an event which 
occurred many years after separation from service.  

As to the thoracic pain, Dr. H.C. noted that the Veteran 
reported that during his service in Vietnam an explosion 
threw him 20 feet into the air and he hit some crates 
resulting in flesh wounds.  He reported that he had rib 
fractures at that time and that through the years he had been 
treated by a chiropractor.  Dr. H.C. explained that further 
diagnostic studies would be needed to determine if the 
Veteran's neurological symptoms, including pain, were the 
result of cervical spine pathology.  He also reported that 
pain of the other portions of his spine may be due to 
degenerative changes.  

Dr. H.C. clearly reported only what the Veteran had told him 
involving a history of lacerations of his back and of 
treatment by a chiropractor.  Dr. H.C. provided no comment as 
to any etiological relationship between the Veteran's current 
symptoms or condition and his service.  Hence, this evidence 
is not probative of a relationship between the Veteran's 
current spine symptoms and/or disorder and his service.  

Of note is that there is no evidence that arthritis of the 
right knee or spine manifested within one year of the 
Veteran's separation from active service.  Therefore, the 
presumptions for chronic diseases are not for application in 
this case.  

In December 2003, the Veteran underwent a VA general medical 
examination.  The claims file was not available for the 
examiner's review.  However, the Veteran provided a history 
that he had injuries of the skin overlying his lower dorsal 
and upper lumbar spine from being thrown by an explosion into 
nearby cases.  The Veteran reported that he bled profusely 
from these wounds and was treated with blood transfusion.  He 
reported that he was laid up in his cot for 3 to 4 weeks but 
was not evacuated to a hospital.  He also reported that he 
received a bullet wound of the right shin on a separate 
occasion but did not receive a Purple Heart.  

The examiner provided 13 separate diagnoses.  He provided no 
diagnosis regarding the Veteran's spine.  As to the Veteran's 
right knee, he diagnosed "pain of the right knee of 
uncertain etiology."  He also provided that laboratory tests 
indicated alcoholism.  

As to clinical findings, the examiner provided no significant 
findings with regard to the Veteran's spine and reported that 
the Veteran had full range of motion of both knees although 
he complained of pain and there was some crepitation of the 
right knee.  He reported that there was no visible deformity 
or effusion of either knee.  

This report is not particularly probative as the examiner 
provided no etiology opinion and merely recited the Veteran's 
reports of his military history.  The examiner indicated that 
he did not have the claims file for review.  This report is 
of little, if any, value.  

In July 2009, the Veteran underwent another VA general 
medical examination and an examination of his skin for scars.  
In August 2009, he underwent a VA examination by a mental 
health professional with regard to his claim for service 
connection for a psychiatric disability.  All examiners 
indicated that they had reviewed the Veteran's claims file.  

The examiner who performed the general medical examination 
accepted the Veteran's account of being thrown by the force 
of a mine explosion and landing on his back resulting in 
lacerations.  He reported that the Veteran was oriented to 
place but not time or year, did not know who was the current 
U.S. President, and had heavy alcohol on his breath.  He was 
accompanied by his sister who the examiner stated served as a 
back-up informant.  

Based on examination, diagnostic tests, and review of the 
claims file, the examiner diagnosed moderate cervical and 
lumbosacral spine degenerative joint disease, he also 
diagnosed a non-penetrating wound of the skin of the right 
medial lower calf, and two healed rib fractures.  This 
diagnosis included that the predominant cause of his bone 
disease and degenerative joint disease was many years of 
heavy alcohol and tobacco abuse.  The examiner opined that 
the Veteran's degenerative spine disease was not noted on the 
October 1970 physical examination and therefore was less 
likely than not related to service and most likely caused by 
gradual osteopenic bone disease related to many years of 
nicotine and alcohol abuse.  

Physical examination revealed no joint abnormality.  The 
examiner reported that the Veteran's gunshot wound of the 
right lower leg was a superficial wound from a bullet that 
grazed the skin of the right medial calf, with no 
penetration, and causing nothing more than skin abrasion.  
Physical examination revealed that no muscle had been 
injured, destroyed, or transversed; there was no 
intermuscular scarring; no residual nerve, tendon, or bone 
damage; no muscle herniation; no loss of deep fascia or 
muscle substance; and no limitation of any joint motion.  

As an opinion, the examiner stated that the gunshot wound of 
the Veteran's right calf was nothing more than a superficial 
skin wound.  

The Board assigns this examination report and resultant 
opinions very high probative weight.  The examiner based his 
opinion on sufficient facts and data and explained his 
reasoning.  He attributed the Veteran's current spine 
disability to factors other than his service and explained 
that the gunshot wound resulted in nothing more than a skin 
disability.  

This report is evidence against the Veteran's claim for 
service connection for disabilities of the spine and right 
knee.  As to the spine, this is evidence that the Veteran's 
current spine disability is not etiologically related to his 
service and that his inservice gunshot wound did not result 
in any injury of the Veteran's right knee.  There is no 
evidence of record, or even an allegation, that his right 
knee is related to any other service event.  There are no 
records or reports of treatment or symptoms involving his 
right knee during service or for over three decades after 
separation from service.  Given that both the service 
treatment records - i.e., the report of separation medical 
examination and all medical evidence is against a finding 
that he has a current right knee or spine disability related 
to his active service, the Board finds that the preponderance 
of the evidence is against a grant of service connection for 
disabilities of the spine and of the right knee.  Hence, his 
appeal as to these issues must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).  

The Board now turns to an explanation as to its reasoning in 
denying the Veteran's appeal with regard to service 
connection for PTSD.  

The VA mental health professional who examined the Veteran in 
July 2009 indicated that he had reviewed the Veteran's claims 
file.  He reported that there were no hospitalizations or 
outpatient treatment for a mental disorder.  Indeed, the 
examiner stated that the Veteran did not report ever being 
hospitalized for a mental disorder or treatment in the past.  
He reported that he drank five or six beers a day for the 
past 40 years.  

The examiner listed a military history as follows:  

Veteran volunteered for the USMC.  No 
problems adjusting to militray (sic) 
life.  Trained as a general warehouseman 
in CA.  Deployed to RVN and stationed in 
Dong Ha with the 1st Marines.  Given an 
early out from the service and discharge 
in 10/1970 after 16 months duty.  Vet 
could not recall any positive experiences 
from the military.  Veteran reported that 
the most unpleasant duty in Vietnam was 
walking patrols, "things like that."  
He was shot in the leg on patrol and was 
hit by white phosphorous rounds shrapnel 
on his R forearm.  He recalled monsoon 
season and the heavy rain.  Veteran did 
not recall or mention any other stressful 
events during his service in RVN even 
with questions and prompting.  Returned 
to CONUS and discharged in San Diego, CA.  
DATE(S) OF SERVICE 6/1969 to 10/71.  

As to the Veteran's more recent history, the examiner 
recorded the Veteran's report that he was married twice and 
he does not recall why his first marriage ended, was married 
to his second wife a long time but did not recall an exact 
date, had two children and "he guesses" that they live 
somewhere in Kentucky, believes that he has been separated 
from his wife for more than 10 years but has no idea as to 
where she resides.  He reported that he moved to Florida in 
2003 but does not know why.  He also reported that he had not 
worked since 2003 or 2004 and stopped working because he 
"won the lottery."  The examiner noted that upon 
questioning the Veteran mentioned health problems.  

As to PTSD stressors, the Veteran reported combat experience 
but also was found to be negative as to the following:  
intense fear, feeling of helplessness, feeling of horror, and 
other reactions.  Additional comments from the examiner were 
that the "Veteran denied having feelings of anger, 
helplessness, or horror related to his military duty in 
RVN."  

The examiner listed a delayed onset of symptoms.  He provided 
the following narrative information:  

Veteran reports that he may have a dream 
or think about Vietnam if he watches a 
movie about the war.  The Veteran does 
not report any difficulties attending 
Legion, VFW or military service 
organizations or clubs and he does not 
avoid talking about his experiences.  He 
does not feel estranged or experience 
limited range of affect.  If someone sets 
a loud firecracker off behind his back he 
can be startled.  

Veteran was assessed at the Denver, CO 
VAMC on 2/6/2002.  His presenting 
problems were depressive disorder due to 
multiple life problems (e.g. marital 
problems loss of job, unemployment, auto 
fraud, financial stress) and alcohol 
abuse.  The Veteran denied having any 
recollections, nightmares or "dreams or 
flashback activity" concerning military 
service.  Veteran reported in private 
evaluation done in 10/07 that he had been 
hospitalized 4X for mental problems but 
today and in 2002 at the VAMC in Denver 
he denied past hospitalizations or 
treatment.  Past evaluations note 
difficulty with alcohol abuse which 
continues to be a clinical problem today.  
Veteran did not report experiencing 
sufficient symptoms from required 
diagnostic fields for a diagnosis of 
PTSD.  

The examiner diagnosed the Veteran as suffering from 
depressive disorder and alcohol dependence.  He explained 
that alcohol abuse and dependence appears to be a very long 
term problem most likely exacerbates and aggravates symptoms 
of depression.  

Under a heading for a medical opinion, the examiner provided 
that the Veteran does not meet the requirements for PTSD 
related to his service.  He explained that the Veteran 
reported "symptoms of long-term alcohol abuse and symptoms 
of depression that are related to a variety of life stressors 
and not attributable solely to his military service or health 
problems.  

As to the issue of service connection for PTSD, the Board 
assigns this examination report considerable probative 
weight.  The examiner based his opinion not only on 
sufficient facts and data including, as is obvious from the 
report, an extensive interview with the Veteran.  Clearly, 
the examiner did not discount the accuracy of the Veteran's 
report of military events.  He explained that the Veteran 
simply does not meet the criteria for a diagnosis of PTSD at 
this time and explained his reasoning.  

Two reports from "E.T.", M.D., a psychiatrist, are of 
record.  In a report received in October 2007 Dr. E.T. 
reported that he prepared the report at the Veteran's request 
as an aid to a petition for disability benefits.  Dr. E.T. 
provided Axis I diagnoses of PTSD, continuous alcohol 
dependence, and dementia; under Axis IV he listed 
psychosocial stressors, combat experiences and medical 
problems.  As a history of the present illness Dr. E.T. 
stated as follows: 

The patient had onset of psychological 
symptoms in 1969 while serving in the 
United States Marine Corps in the 
Republic of Viet Nam.  As a reaction to 
combat exposure within one month of 
exposure he had the onset of intense 
fear, horror, and helplessness.  He had 
recurrent and intrusive recollections of 
combat.  He had serial nightmares with 
combat related themes.  He had flashbacks 
when he is not intoxicated.  He had 
painful reaction top exposures to combat 
related media.  He had avoidance of 
feelings in conversations associated with 
the trauma.  He was unable to recall 
certain important aspects of his combat 
experiences.  He had a diminished 
interest in activities.  He was detached 
and estranged from others.  He reported 
initial insomnia, multiple awakenings, 
irritability outbursts of anger.  He had 
poor concentration and memory.  He was 
hypervigilant with an exaggerated startle 
response.  He had the onset of 
psychological symptoms within one month 
of the start of combat and reported 
continuously severe symptoms with recent 
worsening over the past four months.  His 
course was complicated by the regular 
overuse of alcohol and dependence 
manifested by tolerance.  

Dr. E.W. listed that the Veteran had four prior psychiatric 
hospitalizations, the first at a VA Medical Center (VAMC).  
He also provided a general history of the Veteran as to place 
of birth and service in the Marines, which Dr. E.W. reported 
as in Bravo Company 972nd Marines from 1969 to 1970 in 
Vietnam.  

Under a heading for mental status examination Dr. E.W. 
provided as follows:  

The patient was alert and fully oriented.  
His affect was reactive and his mood was 
dysphoric, anxious, and irritable.  He 
was easily startled.  He had social 
withdrawal and painful recollection of 
combat experiences.  His thought 
processes were inefficient.  He denied 
hallucinations and no delusions were 
detected.  He had initial insomnia, 
serial nightmares, decreased energy and a 
recent weight loss.  He had dissociative 
episodes and flashbacks.  His 
concentration was poor.  He was 
forgetful.  He could recall 0/3 words at 
five minutes.  His insight and his 
judgement was questionable.  

The Board finds that this report is of little probative value 
for many reasons.  First , it is factual inaccurate.  Dr. 
E.T. reports that the Veteran had onset of psychological 
symptoms in 1969.  Yet, the Veteran's October 1970 report of 
medical examination indicates that he had a normal 
psychiatric clinical evaluation.  As between the 1970 
examination report, made contemporaneous to the Veteran's 
service, and the report of Dr. E.T. made some 37 years later, 
and in the context of the Veteran seeking financial benefits, 
the Board finds the 1970 report more probative as to whether 
the Veteran had onset of symptoms in 1969.  

Dr. E.T. does not attribute the Veteran's supposed onset of 
symptoms, or his diagnosis of PTSD, to a stressor.  Rather, 
he recites that this is "a reaction to combat exposure."  
Dr. E.T. recites this twice in his opinion.  This repetition 
and the structure and content of Dr. E.T.'s report tends to 
show that Dr. E.T. has done little other than recite symptoms 
of PTSD and attach the Veteran's name and year of service to 
the symptoms.  The rationalization for the opinion is, at 
best, flimsy.  He provides a list of symptoms as a history of 
the Veteran's illness and then provides a slightly different 
list as the result of mental status examination.  There is 
little in the way of facts that pertains to this Veteran.  
The report appears more in the nature of "boilerplate" 
language with a few areas to insert information.  

All of Dr. E.W.'s evidence comes solely from the Veteran in 
this report.  He lists that the Veteran had four previous 
psychiatric hospitalizations but apparently has not verified 
any of this.  Of note, is that the Veteran has denied that he 
had any psychiatric hospitalizations.  

Due to the general nature of Dr. E.T.'s report and his 
factual error as to when the Veteran's symptoms began, the 
Board assigns little probative value to Dr. R.T.'s report.  

In September 2009 Dr. E.T. provided a supplementary report of 
his past psychiatric evaluation (addressed to the Veteran's 
attorney), stating as follows:  

1-).  Your client [the Veteran] is well 
known to be from past Psychiatric 
Evaluation and outpatient treatment.  
2-).  I have reviewed at your request 
sixty nine pages of medical records from 
VA Colorado and VA Daytona, and family 
statements and offer additional findings 
as an aid to the process.  Family 
statements from [N.R.] and [M.W.] were 
reviewed.  
3-).  All family statements reveal facts 
about [the Veteran] that are consistent 
with the presence of a severe chronic 
Post Traumatic Stress Disorder.  
4-).  I offer my examination as better 
than the C and P examination as family 
observations were considered in my 
original evaluation.  
5-).  The result of the C and P 
examination would most likely have 
produced a diagnosis of Post Traumatic 
Stress Disorder if family statements had 
been included.  6-).  The Veterans (sic) 
alcoholism started after combat 
experiences and is seen as a complication 
of Post Traumatic Stress Disorder.  
7-).  The Veteran has severe symptoms of 
Post Traumatic Stress Disorder and is 
unfit for full or part time work in any 
occupation due to the magnitude of 
psychological symptoms.  
8-).  Review of new records suggest that 
the veterans judgement is questionable 
and assignment of a payee for benefits is 
suggested.  
9-).  All new findings are offered within 
a reasonable degree of medical certainty.  

This report is also of little probative value.  Here Dr. E.T. 
determines from statements of the Veteran's siblings that the 
Veteran has PTSD.  The Board notes that it is the Veteran's 
mental state that is at issue, not his siblings.  In making 
this last statement, the Board is well aware from the 
statements of M.W. and N.R. that these individuals believe 
that the Veteran has a mental disability related to his 
military service and the Board understands that Dr. E.T. 
seeks to render a diagnosis based on 'facts' related by the 
M.W. and N.R.  

Taking all of this into consideration, the Board finds that 
Dr. E.T.'s finding that the Veteran has PTSD is not 
particularly probative given that he bases this later 
statement on the reports of the Veteran's sisters.  Of note 
is that the Veteran's sisters seek to answer for the Veteran 
as to the Veteran's motivations, beliefs, emotions and 
thoughts.  As the Veteran's motivations, beliefs, emotions, 
and thoughts are internal to the Veteran and within only his 
realm of knowledge until expressed, the statements of N.R. 
and M.W. are not competent evidence in this regard.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (laypersons are 
not competent to describe events not personally observed with 
their own senses). 

For example, M.W. states in her September 2009 letter that 
the Veteran "cannot stand to be around his own daughter now 
because of the memory of the child he shot in Vietnam."  
M.W. is competent to report observable facts.  Whether the 
Veteran cannot stand to be around his own daughter because he 
shot a child in Vietnam is not a fact subject to the 
observation by M.W.  If that is the reason that the Veteran 
avoids his children, then he is the best source of 
information on this point and had the opportunity to convey 
that information to the VA examiner.  

Similarly, in her September 2009 letter, N.R. stated with 
regard to what the Veteran told the VA examiner "I do not 
believe that [the Veteran] was telling the truth" and that 
she believes that the Veteran did not trust the VA doctor 
because the Veteran had previously told her he was afraid of 
commitment to a mental ward.  Again, these are speculations 
by N.R. which are nothing more than her opinions.  She has no 
knowledge as to whether the Veteran was telling the truth or 
who the Veteran trusts.  

The argument that Dr. E.T.'s supplementary report is somehow 
of enhanced value because of the statements of M.W. and N.R. 
is flawed.  His reliance on the statements of M.W. and N.R. 
lessens the probative weight of his conclusion as he bases 
his opinion on statements which are not competent evidence.  
That is, why they are able to state such facts as what the 
Veteran does during the day and how he acts, M.W. and N.R. 
are not competent to report what the Veteran's own thoughts 
are as to why he does not see his daughter, what the Veteran 
believes, who he trusts, or whether he was telling the truth 
during the VA examination because the Veteran's motivations 
and beliefs are internal to the Veteran and not subject to 
observation.  

A report based on the Veteran's statements, as is clearly the 
case with the July 2009 VA examination report, is highly 
probative while a report based on the incompetent statements 
of others is not.  Hence, the Board finds no value in Dr. 
E.T.'s opinion that if the VA examiner had based his report 
on the statements of the Veteran's siblings the VA examiner 
would have diagnosed PTSD.  

Based on a review of all evidence in this case, the 
preponderance of the expert evidence in this case shows that 
the Veteran does not have PTSD at this time.  Service 
connection cannot be granted for a disability from which the 
claimant does not suffer and hence his appeal as to service 
connection for PTSD must be denied   See Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The evidence as to this issue is not 
evenly balanced so the benefit-of- the-doubt rule is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Following receipt in August 2003 of the Veteran's claim for 
service connection for disability of the spine, the RO sent a 
letter to the Veteran in September 2003 informing the Veteran 
of what evidence was required to substantiate that claim and 
of his and VA's respective duties for obtaining evidence.  
This letter was sent prior to the initial adjudication of 
this claim by the RO and satisfied VCAA notice requirements 
as to all but with regard to assignment of effective dates 
and disability ratings.  Additional notice letters were sent 
in January 2005 and March 2006.  The March 2006 letter 
provided the Veteran with the necessary VCAA notice as to the 
downstream issues of an effective date and a disability 
rating.  

In August 2007, the RO sent the Veteran a letter in response 
to his claim for service connection for a right knee 
disability.  This letter informed the Veteran of what 
evidence was required to substantiate that claim and of his 
and VA's respective duties for obtaining evidence and 
included notice with regard to assignment of disability 
ratings and effective dates.  This letter was sent prior to 
the initial adjudication of this claim and satisfied the VCAA 
notice requirements.  

In November 2007, the RO sent the Veteran a letter in 
response to his claim for service connection for PTSD, which 
the RO noted was claimed as service connection for a mental 
condition.  This letter informed the Veteran of what evidence 
was required to substantiate that claim and of his and VA's 
respective duties for obtaining evidence and included notice 
with regard to assignment of disability ratings and effective 
dates.  This letter was sent prior to the initial 
adjudication of this claim and satisfied the VCAA notice 
requirements.  

Of this notice, the only defect is the timing of the notice 
as to how disability ratings and effective dates are assigned 
with regard to the Veteran's claim for service connection for 
a spine disability.  As the Board denies the Veteran's appeal 
of the issue of service connection for a spine disability, no 
disability rating or effective date will be assigned.  As 
such the timing defect is harmless error.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Adequate VA examinations with regard to the Veteran's claims 
for service connection for a right knee disability, a spine 
disability, and PTSD were afforded the Veteran in July - 
August 2009.  

The Veteran has argued that his PTSD examination was not 
adequate because the examiner did not have available the 
statements of the Veteran's sisters, which were, the Board 
notes, submitted after the examination was conducted, and 
because the examiner did not allow the Veteran's sisters to 
take part in the examination of the Veteran.  

The Board finds this argument is without merit.  As to the 
argument that the examiner did not allow for the 
participation of the Veteran's siblings in the examination, 
the Board notes that VA has a duty to provide the claimant 
with an examination if the factors of 38 U.S.C.A. § 5103A are 
met.  There is no duty to allow the Veteran's siblings to 
participate in the examination.  It is the Veteran's mental 
state that is in question as to the examination, not that of 
his siblings nor his sibling's opinion as to the Veteran's 
mental state.  There is no evidence in the claims file to 
indicate that the Veteran has been adjudicated or found to be 
incompetent or that his sisters have been appointed by any 
court as guardians or indeed have any legal status whatsoever 
with regard to the Veteran.  Thus, the exclusion of his 
siblings from the examination does not render the examination 
inadequate.  

As to the fact that the Veteran's representative submitted 
statements from the Veteran's siblings after the VA 
examination and the examiner did not have those statements to 
review at the time of the examination, the Board finds that 
this does not render the examination inadequate.  If that 
were the case, all that is necessary to render a VA 
examination inadequate is the submission of lay statements 
after an examination.  This is an untenable position because 
it is a position that allows for a litigation tactic that 
would always invalidate an examination.  

More importantly, the statements of the Veteran's siblings 
submitted after the examination, in this case, are simply not 
evidence pertinent to the examination.  The question of what 
symptoms the Veteran suffers is the Veteran, unless he is 
unable or unwilling to do so (which is not seen in this 
case).  He can provide the best evidence, unfiltered by 
anyone else, as to whether he experiences the symptoms that 
give rise to a finding of one or another psychiatric 
disorder.  For example, the Veteran knows, without any 
assistance from his siblings, whether he reexperiences events 
of his service, whether he had intense fear during service or 
since, and whether he has relevant nightmares.  

The examiner who conducted the July 2009 PTSD examination had 
data and facts before him to render the necessary findings 
and opinion, the evidence tends to show that his opinion was 
the product of reliable principles and methods and that he 
reliably applied those principles and methods to the data and 
facts.  He provided compelling reasoning in explaining his 
opinion.  Based on the above the Board finds that the July 
2009 PTSD examination of the Veteran was adequate.  

Obtained by the RO are the Veteran's service treatment and 
personnel records as well as VA treatment records and Social 
Security Administration disability records.  Submitted by the 
Veteran are lay statements from his relatives and from 
persons who served in Vietnam as well as a command chronology 
of his unit and reports of psychiatric evaluation by Dr. E.T.  

The Board is aware that in one of the reports Dr. E.T. stated 
that the Veteran reported hospitalization for psychiatric 
symptoms at a VA facility in 1970 and a total of four 
hospitalizations for psychiatric symptoms.  However, in the 
July 2009 examination report, the examiner documented a past 
medical history of no outpatient treatment for a mental 
disorder and no hospitalizations for mental disorder.  The 
examiner specifically noted that the Veteran did not report 
ever being hospitalized for a mental disorder or treatment in 
the past and noted that the private report which stated that 
the Veteran had past hospitalizations.  The examiner also 
found upon examination that the Veteran had normal remote, 
recent, and immediate memory and was able to recall three 
items immediately and two at five minutes.  This tends to 
show that the Veteran knows if he was ever hospitalized and 
that the Veteran indicated that he was not.  Clearly, the 
examiner investigated this matter with the Veteran.  

Similarly VA records from February 2002 include that the 
Veteran reported that he was depressed with alcohol abuse 
over the past year and that in the past year he lost his job, 
had marital problem, totaled a car, lost another one due to 
fraud, and could not find employment.  He reported a past 
psychiatric history of depression for one year, with no 
treatment and chronic substance abuse.  He also denied any 
previous counseling, and admitted to two charges of driving 
under the influence, one in 1987 and one in 1994.  

From the February 2002 records and the July 2009 VA 
examination report, it is clear to the Board that the 
Veteran's history, as clearly reported by the Veteran, does 
not include hospitalizations for psychiatric symptoms.  

On a factual basis, based on this evidence, the Board finds 
that the Veteran was never hospitalized.  Therefore, there is 
no rational basis to remand this case to the RO to obtain 
records that do not exist.  The Board has no duty to expend 
resources on fishing expeditions for evidence which is shown 
by the Veteran's own statements not to exist.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied as to the issues of entitlement to 
service connection for PTSD and disabilities of the spine and 
right knee.  


REMAND

In an October 2007 writing the Veteran stated that he was 
totally disabled due to what he believed to be PTSD.  As 
explained above, the Veteran is not competent to distinguish 
between psychiatric diagnoses.  Taking this into account and 
taking into account that in July 2009 a VA mental health 
professional diagnosed the Veteran as suffering from 
depressive disorder, there remains the question of whether 
the Veteran has a mental illness due to his active service.  

In the July 2009 VA examination report, the examiner stated 
that the Veteran reports "experiencing symptoms of . . . 
depression that are related to a variety of life stressors 
and not attributable soley to his military service or health 
problems."  (emphasis added).  

Given that the examiner also diagnosed depressive disorder, 
this statement raises the question as to whether any portion 
of the Veteran's current depressive disorder is at least as 
likely as not caused by his military service.  Hence, on 
remand VA must afford the Veteran another VA mental diseases 
examination in order to answer this question.  

Whether a TIDU is warranted is an issue inextricably 
intertwined with the issue of whether service connection is 
warranted for an acquired psychiatric disorder.  Hence, the 
Board will defer adjudication of whether a TDIU is warranted 
pending completion of the necessary development of his claim 
for service connection for an acquired psychiatric disorder 
other than PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental 
diseases examination.  Provide the claims 
file to the examiner.  The examiner is 
asked to review the claims file in 
conjunction with the examination.  

Based on the July 2009 examination report, 
the Veteran is deemed to suffer from a 
depressive disorder.  The examiner is 
asked to identify any and all other mental 
diseases (other than PTSD) currently 
suffered by the Veteran and to provide an 
opinion as to whether it is at least as 
likely as not that either his depressive 
disorder or any other diagnosed mental 
disease had onset during his active 
service or was caused by his active 
service.  A complete rationale must be 
provided for any opinion rendered.  A mere 
conclusion and recitation of facts is not 
an adequate examination.  


2.  After ensuring that the above 
development and any other indicated 
development is completed, adjudicate the 
issue of whether service connection is 
warranted for an acquired psychiatric 
disorder (other than PTSD).  If this 
determination is favorable to the Veteran 
or if other evidence is submitted 
pertinent to whether a TDIU is warranted, 
readjudicate the issue of entitlement to a 
TDIU.  If any determination is unfavorable 
to the Veteran provide a supplemental 
statement of the case to the Veteran and 
his representative and allow an 
appropriate opportunity for response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


